Citation Nr: 9935525	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  99-11 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Evaluation of non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Corwin J. Muse, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1999, which reduced a 100 percent evaluation for non-
Hodgkin's lymphoma to 10 percent, effective August 1, 1999.  
On his notice of disagreement and substantive appeal, the 
veteran requested a hearing before a Board member to be held 
at the RO.  A videoconference hearing was scheduled for 
October 28, 1999, and prior to this date, the veteran signed 
a form electing this hearing as his only hearing before the 
Board, and agreeing that if he failed to report to this 
hearing without good cause, he may forfeit his right to a 
hearing on appeal.  He failed to report for the hearing, and 
did not notify the VA of the reasons therefor.  Consequently, 
there being no pending hearing request, the case has been 
referred for appellate consideration.

A statement was received from the veteran's sister in October 
1999, in which she stated that the veteran had lost his job 
during his chemotherapy, and was currently unemployed.  She 
indicated that because of his weakened condition and his 
incurable lymphoma, he was unable to obtain employment.  The 
veteran should be informed that if he wishes to file a claim 
for a total rating based on individual unemployability due to 
service-connected disability, he should so notify the RO. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2. Treatment for non-Hodgkin's lymphoma was completed in 
February 1998, over six months prior to the August 1999 
effective date of the reduction in evaluation.  

3. No recurrence has occurred since then.

4.  Current residuals consist of subjective feelings of 
weakness, lack of energy, and fatigue.

CONCLUSIONS OF LAW

1.  The reduction in the evaluation of the veteran's non-
Hodgkin's lymphoma from 100 percent to 10 percent effective 
August 1, 1999, was proper. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.7, 4.10, 
Code 7715 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for non-Hodgkin's lymphoma have not been met.   38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 
4, Code 7715 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

The veteran initially filed a claim for service connection 
for non-Hodgkin's lymphoma in July 1997, and service 
connection for the disease was granted, based on presumed 
herbicide exposure in Vietnam, pursuant to 38 C.F.R. § 
3.309(e).  The veteran was assigned a 100 percent rating for 
non-Hodgkin's lymphoma, effective the date of claim, under 
diagnostic code 7715.  The July 1997 letter informing him of 
this determination also included a copy of the rating 
decision, which noted that the 100 percent rating was 
assigned during active disease or treatment, and that 
residual disability would be determined by a VA examination 
six months after the completion of treatment.  

According to a June 1997 letter from R. D. Lawson, M.D., the 
veteran had been diagnosed with a recurrence of malignant 
lymphoma in April 1997.  Following an interruption in his 
chemotherapy due to knee surgery, his chemotherapy protocol 
was to be resumed.  In February 1998, a VA examination was 
conducted, at which time it was reported that the 
chemotherapy had been completed in January 1998.  
Accordingly, he was scheduled for a VA examination in August 
1998.  After examination and review of blood tests conducted 
in August 1998, the examiner concluded that the veteran's 
blood count appeared to be "improving," and that clinically 
he appeared to be in remission, although he had persistent 
fatigue and some nausea.  Although his appetite was fair, a 
"progressive weight loss" was noted, based on the veteran's 
report that he had weighed 129 pounds six weeks prior to his 
August 6 visit with his private physician; that the August 6 
visit had showed a weight of 126.8 pounds; and his current 
weight, on August 13, of 125 pounds.  He also complained of a 
persistent burning sensation in the inguinal area.  

At a hearing before a hearing officer in January 1999, the 
veteran testified that he had last had chemotherapy in 
February 1998; that he had experienced weight loss, nausea 
and vomiting during the chemotherapy, and for some time 
afterwards; and that his current symptoms were a run down, 
tired feeling, with fatigue and no energy.  

At the hearing, the veteran submitted records from his 
private physician, Dr. Lawson, including a letter dated in 
October 1998, in which Dr. Lawson stated that ". . . current 
studies do not show any evidence of disease. . ."  Dr. 
Lawson also stated that the veteran's lymphoma would 
certainly recur again and require chemotherapy at that time.  
He stated that it was not curable, and would require 
intermittent chemotherapy to control the basic disease 
process.  

Records of the veteran's follow-up evaluation in March 1999 
in Dr. Lawson's office have been received, including 
computerized tomography (CT) scan and blood test results.  
The veteran weighed 131 pounds, and was noted to have "good 
nutrition."  There were no enlarged cervical, axillary or 
inguinal lymph nodes.  The CT scan disclosed a normal spleen 
and did not disclose any abnormalities which were interpreted 
as due to lymphoma.  The pertinent diagnosis was lymphoma, 
improved.  

In June 1999, Dr. Lawson wrote that at this point there was 
no evidence of disease, with recent CT scans showing no 
evidence of lymphadenopathy, and he was currently not 
prescribing any medication for the veteran.  He stated that 
the veteran had a low grade lymphoma which would likely recur 
in the future, and become more resistant to treatment.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, 4.2, and 4.10 (1999).  
Additionally, in accordance with 38 C.F.R. § 4.7, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

In this case, the veteran has appealed the reduction of an 
evaluation from 100 percent to 10 percent.  Where reduction 
of the disability evaluation that would result in a reduction 
or discontinuance of compensation payments is considered 
warranted, certain procedural requirements must be observed.  
A rating proposing the reduction and setting forth all 
material facts and reasons must be prepared, and the veteran 
must be given notice of the proposed reduction, and reasons 
therefor, and he must be given 60 days for the presentation 
of additional evidence to show that compensation payments 
should be continued at their present level.  38 C.F.R. § 
3.105(e) (1999).  The effective date of the reduction is the 
last day of the month in which a 60-day period from notice of 
the final action expires. 38 C.F.R. § 3.105(i)(2)(i) (1999). 

In this instance the veteran received notice of the proposed 
reduction and the reasons therefor, by letter dated in August 
1998.  He appeared at a predetermination hearing in January 
1999.  The veteran was notified of the reduction on May 13, 
1999, and the 60-day period expired in July 1998.  Thus, the 
procedural requirements for a reduction were satisfied.  38 
C.F.R. § 3.105(e), (i).  Further, inasmuch as the reduction 
was taken within less than five years of the award of the 100 
percent rating, it is not governed by the provisions of 38 
C.F.R. § 3.344 regarding stabilization of ratings.  See 38 
C.F.R. § 3.344(c) (1999).

The Board is required to ascertain in any rating reduction 
case, based upon review of the entire record, whether the 
evidence reflects an actual change in the disability, whether 
the examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work. See Brown v. 
Brown, 5 Vet. App. 413, 420-421 (1993).

Non-Hodgkin's lymphoma with active disease or during a 
treatment phase shall be rated 100 percent.  Note: The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 4.117, Diagnostic 
Code 7715 (1999).

The medical evidence in this case shows the veteran's 
treatment for his April 1997 recurrence of non-Hodgkin's 
lymphoma was completed by February 1998, with no evidence of 
subsequent recurrence or treatment, although he is seen 
regularly for follow-up.  We note that based solely on the 
symptoms contained in the August 1998 examination report, a 
reduction at that time would have been premature, but the 
reduction was not effective until August 1999, and, in the 
meantime, evidence, including the veteran's testimony and 
private medical records, shows the veteran has not had a 
recurrence of symptoms.  Although he complained of residual 
fatigue and weakness at his hearing, by the time of the March 
1999 evaluation, he reportedly did not have any weakness, 
sensory changes, nausea, diarrhea or gastrointestinal pain.  
In June 1999, Dr. Lawson wrote that the veteran did not have 
any evidence of disease at that time, nor was he on any 
medication.  The veteran's subjective feelings of weakness 
and fatigue are contemplated by the fact that a 10 percent 
rating remains in effect.  The requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor has been fully considered.  
However, the medical evidence does not create a reasonable 
doubt regarding the severity of disability.  Rather, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for non-Hodgkin's 
lymphoma.

Preliminary review of the record reveals that the RO 
expressly declined referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

However, the Board wishes to emphasize that the above 
decision is based upon the absence of any showing of active 
disease or treatment phase, either of which would entitle the 
veteran to a 100 percent rating, under Diagnostic Code 7715.  
Should the veteran experience a recurrence of active disease, 
he is encouraged to apply for an increase as early as 
possible, at least within a year of the diagnosis, in light 
of the regulations pertaining to effective dates.  See 
38 C.F.R. § 3.400(o)(2) (1999).  Similarly, should he develop 
additional symptoms which are medically attributed to 
residuals of non-Hodgkin's lymphoma, he is advised to file 
for an increased rating. 


ORDER

An evaluation in excess of 10 percent for non-Hodgkin's 
lymphoma is denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 

